This is an appeal from a judgment dissolving a temporary injunction. The judgment appealed from was entered November 4, 1938. The transcript was not presented to the clerk of this court for filing until November 26, 1938, more than twenty days after entry of the judgment appealed from. The transcript was filed too late to confer jurisdiction on this court. Vernon's Ann.Civ.St. Art. 4662; Dodson v. Ingram, Tex. Civ. App.270 S.W. 575; Reeves v. Railroad Commission of Texas, Tex. Civ. App.75 S.W.2d 155; Harrell v. Tilley, Tex. Civ. App. 111 S.W.2d 736.
Appeal dismissed.